DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 3, 2021, and July 23, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3 – 8, 10 – 15, and 17 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 8, 12, 15, and 18 of U.S. Patent No. 11,146,939, and further in view of Edge et al (US Patent Application Publication 2018/0199180). Hereinafter ‘939, and Edge. 

Regarding claim 1, ‘939 discloses a method of operating a user equipment (“UE”) to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the method comprising: 
sending a session initiation protocol (“SIP”) REGISTER request relating to an emergency registration to a proxy call session control function (“P-CSCF”) of an IMS network (receiving a session initiation protocol (“SIP”) REGISTER request from the UE, see claim 1; the P-CSCF receives the SIP REGISTER sent from the UE); 
responsive to sending the SIP REGISTER request, receiving a response from the P-CSCF (responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE-including the TEL and/or SIP URI, see claim 1; the P-CSCF sends response to the UE in response to the SIP REGISTER request).
However, ‘939 does not explicitly disclose “responsive to receiving the response, performing an action based on the response.” Edge discloses “responsive to receiving the response, performing an action based on the response” as the UE sends a SIP INVITE after receiving a SIP 200 OK response from the P-CSCF (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 3, ‘939 and Edge disclose the method of claim 2, but ‘939 does not explicitly disclose wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE.
Edge discloses “wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE” as the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 4, ‘939 and Edge disclose the method of claim 1, ‘939 discloses wherein the IMS emergency call comprises an authenticated IMS emergency call, 
wherein receiving the response comprises receiving a 200 OK response including a telephone (“TEL”) and/or a SIP uniform resource identifier (“URI”) for the UE (responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE-including the TEL and/or SIP URI, see claim 1).
However, ‘939 does not explicitly disclose “wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call.”
Edge discloses “wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call” as the UE sends a SIP INVITE after receiving a SIP 200 OK response from the P-CSCF (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 5, ‘939 and Edge disclose the method of claim 4, 939 discloses wherein the 200 OK response includes the SIP URI for the UE, 
wherein the SIP URI is based on a mobile network code (“MNC”), a mobile country code (“MCC”) (constructing the SIP URI from the MSISDN and the MNC and MCC codes, see claim 1), and global E.164 number conversion of a mobile subscriber integrated services digital network number (“MSISDN”) (constructing the TEL URI from the MSISDN, see claim 1), and 
wherein the SIP URI is of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org” (constructing the SIP URI of the form: “[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org,” see claim 5).

Regarding claim 6, ‘939 and Edge disclose the method of claim 4, but ‘939 does not explicitly disclose wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE.
Edge discloses “wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE” as the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 7, ‘939 and Edge disclose the method of claim 1, ‘939 discloses wherein the UE is roaming on the IMS network, wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”), and wherein the UE is separate and distinct from the P-CSCF (a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 1).

Regarding claim 8, ‘939 discloses a user equipment (“UE”) configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the UE comprising: 
a transceiver configured to communicate with an IMS network comprising a proxy call session control function (“P-CSCF”) (system for handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15);
 a processor (a processor, see claim 15); and 
a memory (a non-transitory memory, see claim 15) coupled to the processor and having instructions stored therein that are executable by the processor to cause the UE to perform operations (processor configured to execute instructions from the non-transitory memory to cause the system to perform operations, see claim 15) comprising: 
sending a session initiation protocol (“SIP”) REGISTER request relating to an emergency registration to the P-CSCF (receiving a session initiation protocol (“SIP”) REGISTER request from the UE, the REGISTER request relating to the emergency registration, see claim 15; the P-CSCF receives the SIP REGISTER sent from the UE); 
responsive to sending the SIP REGISTER request, receiving a response from the P-CSCF (responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE, see claim 15; the P-CSCF sends response to the UE in response to the SIP REGISTER request).
However, ‘939 does not explicitly disclose “responsive to receiving the response, performing an action based on the response.” Edge discloses “responsive to receiving the response, performing an action based on the response” as the UE sends a SIP INVITE after receiving a SIP 200 OK response from the P-CSCF (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 10, ‘939 and Edge disclose the UE of claim 9, but ‘939 does not explicitly disclose wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE.
Edge discloses “wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE” as the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 11, ‘939 and Edge disclose the UE of claim 8, ‘939 discloses wherein the IMS emergency call comprises an authenticated IMS emergency call, 
wherein receiving the response comprises receiving a 200 OK response including a telephone (“TEL”) and/or a SIP uniform resource identifier (“URI”) for the UE (responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE-including the TEL and/or SIP URI, see claim 15).
However, ‘939 does not explicitly disclose “wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call.”
Edge discloses “wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call” as the UE sends a SIP INVITE after receiving a SIP 200 OK response from the P-CSCF (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 12, ‘939 and Edge disclose the UE of claim 11, ‘939 discloses wherein the 200 OK response includes the SIP URI for the UE, 
wherein the SIP URI is based on a mobile network code (“MNC”), a mobile country code (“MCC”) (constructing the SIP URI from the MSISDN and the MNC and MCC codes, see claim 15), and global E.164 number conversion of a mobile subscriber integrated services digital network number (“MSISDN”) (constructing the TEL URI from the MSISDN, see claim 15), and 
wherein the SIP URI is of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org” (constructing the SIP URI of the form: “[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org,” see claim 18).

Regarding claim 13, ‘939 and Edge disclose the UE of claim 11, ‘939 discloses wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE.
Edge discloses “wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE” as the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 14, ‘939 and Edge disclose the UE of claim 8, ‘939 discloses wherein the UE is roaming on the IMS network (system for handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15), 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”) (system for handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15), and 
wherein the UE is separate and distinct from the P-CSCF (system for handling an emergency registration originating from a roaming user equipment (“UE”) that is not attached to a proxy call session control function (“P-CSCF”), see claim 15).

Regarding claim 15, ‘939 discloses a non-transitory computer-readable medium having instructions stored therein that are executable, by a processor of a user equipment (“UE”) configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, to cause the UE to perform operations comprising: 
sending a session initiation protocol (“SIP”) REGISTER request relating to an emergency registration to a proxy call session control function (“P-CSCF”) of an IMS network (receiving a session initiation protocol (“SIP”) REGISTER request from the UE, the REGISTER request relating to the emergency registration, see claim 8; the P-CSCF receives the SIP REGISTER sent from the UE); 
responsive to sending the SIP REGISTER request, receiving a response from the P-CSCF (responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE, see claim 8; the P-CSCF sends response to the UE in response to the SIP REGISTER request).
However, ‘939 does not explicitly disclose “responsive to receiving the response, performing an action based on the response.” Edge discloses “responsive to receiving the response, performing an action based on the response” as the UE sends a SIP INVITE after receiving a SIP 200 OK response from the P-CSCF (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 17, ‘939 and Edge disclose the non-transitory computer-readable medium of claim 16, but ‘939 does not explicitly disclose wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE.
Edge discloses “wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE” as the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).

Regarding claim 18, ‘939 and Edge disclose the non-transitory computer-readable medium of claim 15, ‘939 discloses wherein the IMS emergency call comprises an authenticated IMS emergency call, 
wherein receiving the response comprises receiving a 200 OK response including a telephone (“TEL”) and/or a SIP uniform resource identifier (“URI”) for the UE (responsive to receiving the SIP REGISTER request, sending a 200 OK response to the UE-including the TEL and/or SIP URI, see claim 8).
However, ‘939 does not explicitly disclose “wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call, and wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE.”
Edge discloses “wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call” as the UE sends a SIP INVITE after receiving a SIP 200 OK response from the P-CSCF (paragraph [0090]), “wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE” as the UE sends SIP REGISTER that includes UE IP address (paragraph [0085]), where the SIP INVITE includes location information such as IP address (paragraph [0090]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, to further include the UE sending SIP INVITE after registering for emergency VoIP call setup as taught by Edge, to improve the handling of an unauthenticated emergency call of ‘939 for the motivation of supporting emergency calls and emergency VoIP calls (paragraph [0007] of Edge).   

Regarding claim 19, ‘939 and Edge disclose the non-transitory computer-readable medium of claim 18, ‘939 discloses wherein the 200 OK response includes the SIP URI for the UE, 
wherein the SIP URI is based on a mobile network code (“MNC”), a mobile country code (“MCC”) (constructing the SIP URI from the MSISDN and the MNC and MCC codes, see claim 8), and global E.164 number conversion of a mobile subscriber integrated services digital network number (“MSISDN”) (constructing the TEL URI from the MSISDN, see claim 8), and 
wherein the SIP URI is of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org” (constructing the SIP URI of the form: “[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org,” see claim 12).

Regarding claim 20, ‘939 and Edge disclose the non-transitory computer-readable medium of claim 15, ‘939 discloses wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of the of a visited public land mobile network (“VPLMN”) (a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 1), and 
wherein the UE is separate and distinct from the P-CSCF (a proxy call session control function (“P-CSCF”) to handle an emergency registration originating from a user equipment (“UE”) that is roaming and not attached to the P-CSCF, see claim 1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4 – 8, 11 – 15, and 18 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Edge et al (US Patent Application Publication 2018/0199180). Hereinafter Edge.

Regarding claim 1, Edge discloses a method of operating a user equipment (“UE”) to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the method comprising: 
sending a session initiation protocol (“SIP”) REGISTER request relating to an emergency registration to a proxy call session control function (“P-CSCF”) of an IMS network (the UE sends a SIP REGISTER to P-CSCF, where the SIP REGISTER includes an emergency services indication, and a UE IP address, paragraph [0085]); 
responsive to sending the SIP REGISTER request, receiving a response from the P-CSCF (the E-CSCF sends a SIP 200 OK to the UE, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0086] – [0087]); and 
responsive to receiving the response, performing an action based on the response (the UE sends a SIP INVITE to P-CSCF, where the SIP INVITE includes SIP URI or TEL URI indicating an emergency call, paragraph [0090]).

Regarding claim 4, Edge discloses the method of claim 1, wherein the IMS emergency call comprises an authenticated IMS emergency call, 
wherein receiving the response comprises receiving a 200 OK response including a telephone (“TEL”) and/or a SIP uniform resource identifier (“URI”) for the UE (the P-CSCF sends 200 OK to the UE, where the E-CSCF is treated like a P-CSCF, and a public user TEL URI (derived from MSISDN) and SIP URI (e.g., the emergency public user ID) is implicitly registered with the emergency public user ID for the UE, paragraphs [0086], [0087]), and 
wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call (the UE sends a SIP INVITE to P-CSCF, where the SIP INVITE includes SIP URI or TEL URI indicating an emergency call, paragraph [0090]).

Regarding claim 5, Edge discloses the method of claim 4, wherein the 200 OK response includes the SIP URI for the UE, 
wherein the SIP URI is based on a mobile network code (“MNC”), a mobile country code (“MCC”), and global E.164 number conversion of a mobile subscriber integrated services digital network number (“MSISDN”) (1) using SIP URI if PSAP is IP capable, where the SIP INVITE includes any interim position estimate for UE, the IP address or name of location server, and the temporary public user SIP URI assigned to UE; 2) using ESRD and ESRK and a temporary public user TEL URI assigned to UE if PSAP is PSTN capable, where a temporary public user E.164 number is also be passed to PSAP if allowed by the signaling capabilities, paragraphs [0213] – [0215]), and 
wherein the SIP URI is of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org” (pseudo IMSI is created with a unique MCC-MNC combination if the UE has no UICC and digits from an IMEI or the pseudo IMSI is created with digits from the IMSI rather than IMEI if the UE has a UICC but no roaming access to V-PLMN, where the pseudo roaming NAI (Network Access Identifier) is created from the pseudo IMSI in a format “n<pseudo IMSI>@V-PLMN_network_domain” where n is a fixed digit in the range of 2 to 9 indicating use of a non-authenticable pseudo NAI for an emergency call, paragraphs [0192] – [0194]).

Regarding claim 6, Edge discloses the method of claim 4, wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE (the UE sends SIP REGISTER that includes UE IP address, where the SIP INVITE includes location information such as IP address (paragraphs [0085], [0090]).

Regarding claim 7, Edge discloses the method of claim 1, wherein the UE is roaming on the IMS network, wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”) (the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0083], [0086]), and wherein the UE is separate and distinct from the P-CSCF (the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0083], [0086]).

Regarding claim 8, Edge discloses a user equipment (“UE”) configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, the UE comprising: 
a transceiver configured to communicate with an IMS network comprising a proxy call session control function (“P-CSCF”) (the UE includes transceiver that communicates with the E-CSCF through and access network, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0086], [0234] – [0236]);
 a processor (the UE includes a processor, paragraph [0234]); and 
a memory coupled to the processor and having instructions stored therein that are executable by the processor to cause the UE to perform operations (the UE includes memory unit, where the memory unit stores program codes and data for the UE for the processor to obtain various types of information, paragraphs [0234] – [0236]) comprising: 
sending a session initiation protocol (“SIP”) REGISTER request relating to an emergency registration to the P-CSCF (the UE sends a SIP REGISTER to P-CSCF, where the SIP REGISTER includes an emergency services indication, and a UE IP address, paragraph [0085]); 
responsive to sending the SIP REGISTER request, receiving a response from the P-CSCF (the E-CSCF sends a SIP 200 OK to the UE, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0086] – [0087]); and 
responsive to receiving the response, performing an action based on the response (the UE sends a SIP INVITE to P-CSCF, where the SIP INVITE includes SIP URI or TEL URI indicating an emergency call, paragraph [0090]).

Regarding claim 11, Edge discloses the UE of claim 8, wherein the IMS emergency call comprises an authenticated IMS emergency call, 
wherein receiving the response comprises receiving a 200 OK response including a telephone (“TEL”) and/or a SIP uniform resource identifier (“URI”) for the UE (the P-CSCF sends 200 OK to the UE, where the E-CSCF is treated like a P-CSCF, and a public user TEL URI (derived from MSISDN) and SIP URI (e.g., the emergency public user ID) is implicitly registered with the emergency public user ID for the UE, paragraphs [0086], [0087]), and 
wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call (the UE sends a SIP INVITE to P-CSCF, where the SIP INVITE includes SIP URI or TEL URI indicating an emergency call, paragraph [0090]).

Regarding claim 12, Edge and Poikselka disclose the UE of claim 11, wherein the 200 OK response includes the SIP URI for the UE, 
wherein the SIP URI is based on a mobile network code (“MNC”), a mobile country code (“MCC”), and global E.164 number conversion of a mobile subscriber integrated services digital network number (“MSISDN”) (1) using SIP URI if PSAP is IP capable, where the SIP INVITE includes any interim position estimate for UE, the IP address or name of location server, and the temporary public user SIP URI assigned to UE; 2) using ESRD and ESRK and a temporary public user TEL URI assigned to UE if PSAP is PSTN capable, where a temporary public user E.164 number is also be passed to PSAP if allowed by the signaling capabilities, paragraphs [0213] – [0215]), and 
wherein the SIP URI is of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org” (pseudo IMSI is created with a unique MCC-MNC combination if the UE has no UICC and digits from an IMEI or the pseudo IMSI is created with digits from the IMSI rather than IMEI if the UE has a UICC but no roaming access to V-PLMN, where the pseudo roaming NAI (Network Access Identifier) is created from the pseudo IMSI in a format “n<pseudo IMSI>@V-PLMN_network_domain” where n is a fixed digit in the range of 2 to 9 indicating use of a non-authenticable pseudo NAI for an emergency call, paragraphs [0192] – [0194]).

Regarding claim 13, Edge and Poikselka disclose the UE of claim 11, Edge discloses wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE (the UE sends SIP REGISTER that includes UE IP address, where the SIP INVITE includes location information such as IP address (paragraphs [0085], [0090]).

Regarding claim 14, Edge discloses the UE of claim 8, wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of a visited public land mobile network (“VPLMN”) (the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0083], [0086]), and 
wherein the UE is separate and distinct from the P-CSCF (the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0083], [0086]).

Regarding claim 15, Edge discloses a non-transitory computer-readable medium having instructions stored therein that are executable, by a processor of a user equipment (“UE”) configured to handle an internet protocol multimedia subsystem (“IMS”) emergency call, to cause the UE to perform operations (the UE includes transceiver, processor, and memory unit, where the memory unit stores program codes and data for the UE for the processor to obtain various types of information received by the transceiver, paragraphs [0234] – [0236]) comprising: 
sending a session initiation protocol (“SIP”) REGISTER request relating to an emergency registration to a proxy call session control function (“P-CSCF”) of an IMS network (the UE sends a SIP REGISTER to P-CSCF, where the SIP REGISTER includes an emergency services indication, and a UE IP address, paragraph [0085]); 
responsive to sending the SIP REGISTER request, receiving a response from the P-CSCF (the E-CSCF sends a SIP 200 OK to the UE, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0086] – [0087]); and 
responsive to receiving the response, performing an action based on the response (the UE sends a SIP INVITE to P-CSCF, where the SIP INVITE includes SIP URI or TEL URI indicating an emergency call, paragraph [0090]).

Regarding claim 18, Edge discloses the non-transitory computer-readable medium of claim 15, wherein the IMS emergency call comprises an authenticated IMS emergency call, 
wherein receiving the response comprises receiving a 200 OK response including a telephone (“TEL”) and/or a SIP uniform resource identifier (“URI”) for the UE (the P-CSCF sends 200 OK to the UE, where the E-CSCF is treated like a P-CSCF, and a public user TEL URI (derived from MSISDN) and SIP URI (e.g., the emergency public user ID) is implicitly registered with the emergency public user ID for the UE, paragraphs [0086], [0087]), 
wherein performing the action comprises, responsive to receiving the 200 OK response, making the IMS emergency call (the UE sends a SIP INVITE to P-CSCF, where the SIP INVITE includes SIP URI or TEL URI indicating an emergency call, paragraph [0090]), and 
wherein the SIP REGISTER request comprises an indication of an internet protocol (“IP”) address of the UE (the UE sends SIP REGISTER that includes UE IP address, where the SIP INVITE includes location information such as IP address (paragraphs [0085], [0090]).

Regarding claim 19, Edge discloses the non-transitory computer-readable medium of claim 18, wherein the 200 OK response includes the SIP URI for the UE, 
wherein the SIP URI is based on a mobile network code (“MNC”), a mobile country code (“MCC”), and global E.164 number conversion of a mobile subscriber integrated services digital network number (“MSISDN”) (1) using SIP URI if PSAP is IP capable, where the SIP INVITE includes any interim position estimate for UE, the IP address or name of location server, and the temporary public user SIP URI assigned to UE; 2) using ESRD and ESRK and a temporary public user TEL URI assigned to UE if PSAP is PSTN capable, where a temporary public user E.164 number is also be passed to PSAP if allowed by the signaling capabilities, paragraphs [0213] – [0215]), and 
wherein the SIP URI is of the form: 
“[E.164 number]@ims.mnc[MNC].mcc[MCC].3gppnetwork.org” (pseudo IMSI is created with a unique MCC-MNC combination if the UE has no UICC and digits from an IMEI or the pseudo IMSI is created with digits from the IMSI rather than IMEI if the UE has a UICC but no roaming access to V-PLMN, where the pseudo roaming NAI (Network Access Identifier) is created from the pseudo IMSI in a format “n<pseudo IMSI>@V-PLMN_network_domain” where n is a fixed digit in the range of 2 to 9 indicating use of a non-authenticable pseudo NAI for an emergency call, paragraphs [0192] – [0194]).

Regarding claim 20, Edge discloses the non-transitory computer-readable medium of claim 15, wherein the UE is roaming on the IMS network, 
wherein the UE and the P-CSCF are part of the of a visited public land mobile network (“VPLMN”) (the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0083], [0086]), and 
wherein the UE is separate and distinct from the P-CSCF (the UE and E-CSCF are in the V-PLMN, where the S-CSCF in H-PLMN treats E-CSCF in V-PLMN as a P-CSCF for IMS registration, paragraphs [0083], [0086]).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 – 3, 9 – 10, and 16 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Edge et al (US Patent Application Publication 2018/0199180), and further in view of Poikselka et al (US Patent Application Publication 2019/0098133). Hereinafter Edge and Poikselka.

Regarding claim 2, Edge discloses the method of claim 1, but does not explicitly wherein the IMS emergency call comprises an unauthenticated IMS emergency call, 
wherein receiving the response comprises receiving an error response, and 
wherein performing the action comprises, responsive to receiving the error response, sending a SIP INVITE request relating to an unauthenticated IMS emergency call to the P-CSCF.
Poikselka discloses “wherein receiving the response comprises receiving an error response” as the P-CSCF returns error response to the UE when the UE is unable to register for the visited PLMN (paragraphs [0154], [0196], [0197]), and “wherein performing the action comprises, responsive to receiving the error response, sending a SIP INVITE request relating to an unauthenticated IMS emergency call to the P-CSCF” as the UE generates a SIP INVITE in the to set up an anonymous SIP emergency session after the UE receives the SIP REGISTER request failure from P-CSCF (paragraphs [0197] – [0199]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Poikselka before him or her, to incorporate the P-CSCF responding to a registration failure as taught by Poikselka, to improve the E-CSCF of Edge for providing emergency call for the UE. The motivation for doing so would have been to avoid deploying a roaming interface between visited IMS network (P-CSCF) and home IMS network in order to register the UE for a session (paragraph [0042] of Poikselka).

Regarding claim 3, Edge and Poikselka disclose the method of claim 2, Edge discloses wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE (the UE sends SIP REGISTER that includes UE IP address, where the SIP INVITE includes location information such as IP address (paragraphs [0085], [0090]).

Regarding claim 9, Edge discloses the UE of claim 8, but Edge does not explicitly disclose wherein the IMS emergency call comprises an unauthenticated IMS emergency call, 
wherein receiving the response comprises receiving an error response, and 
wherein performing the action comprises, responsive to receiving the error response, sending a SIP INVITE request relating to an unauthenticated IMS emergency call to the P-CSCF.
Poikselka discloses “wherein receiving the response comprises receiving an error response” as the P-CSCF returns error response to the UE when the UE is unable to register for the visited PLMN (paragraphs [0154], [0196], [0197]), and “wherein performing the action comprises, responsive to receiving the error response, sending a SIP INVITE request relating to an unauthenticated IMS emergency call to the P-CSCF” as the UE generates a SIP INVITE in the to set up an anonymous SIP emergency session after the UE receives the SIP REGISTER request failure from P-CSCF (paragraphs [0197] – [0199]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Poikselka before him or her, to incorporate the P-CSCF responding to a registration failure as taught by Poikselka, to improve the E-CSCF of Edge for providing emergency call for the UE. The motivation for doing so would have been to avoid deploying a roaming interface between visited IMS network (P-CSCF) and home IMS network in order to register the UE for a session (paragraph [0042] of Poikselka).

Regarding claim 10, Edge and Poikselka disclose the UE of claim 9, Edge discloses wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE (the UE sends SIP REGISTER that includes UE IP address, where the SIP INVITE includes location information such as IP address (paragraphs [0085], [0090]).

Regarding claim 16, Edge discloses the non-transitory computer-readable medium of claim 15, but Edge does not explicitly disclose wherein the IMS emergency call comprises an unauthenticated IMS emergency call, 
wherein receiving the response comprises receiving an error response, and 
wherein performing the action comprises, responsive to receiving the error response, sending a SIP INVITE request relating to an unauthenticated IMS emergency call to the P-CSCF
Poikselka discloses “wherein receiving the response comprises receiving an error response” as the P-CSCF returns error response to the UE when the UE is unable to register for the visited PLMN (paragraphs [0154], [0196], [0197]), and “wherein performing the action comprises, responsive to receiving the error response, sending a SIP INVITE request relating to an unauthenticated IMS emergency call to the P-CSCF” as the UE generates a SIP INVITE in the to set up an anonymous SIP emergency session after the UE receives the SIP REGISTER request failure from P-CSCF (paragraphs [0197] – [0199]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edge and Poikselka before him or her, to incorporate the P-CSCF responding to a registration failure as taught by Poikselka, to improve the E-CSCF of Edge for providing emergency call for the UE. The motivation for doing so would have been to avoid deploying a roaming interface between visited IMS network (P-CSCF) and home IMS network in order to register the UE for a session (paragraph [0042] of Poikselka).

Regarding claim 17, Edge and Poikselka disclose the non-transitory computer-readable medium of claim 16, Edge discloses wherein the SIP INVITE request comprises an indication of an internet protocol (“IP”) address of the UE (the UE sends SIP REGISTER that includes UE IP address, where the SIP INVITE includes location information such as IP address (paragraphs [0085], [0090]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Stephen W. EDGE – the VCC for emergency calls include an E-CSCF subsystem in the visited IMS subsystem that is operatively coupled to the VCC to facilitate domain transfers between the IMS subsystem and the CS subsystem
Dong Hi SIM – the IMS core transmits a location service request message to retrieve a location of the UE to a location retrieval subsystem in response to the emergency call initiating request message, where the IMS core selects an emergency center on the basis of the current location information and transmits the emergency call initiating request message including the current location information to the selected emergency center
Jari Kalevi MUTIKAINEN – the apparatus receives a message inviting a UE to participate in an emergency communication session with an originating node, where the UE is registered with an IMS, and the apparatus identifies a type of registration of the UE with the IMS for selecting a transfer function of the IMS to anchor the emergency communication session based on the identified type of registration

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468